Citation Nr: 0030323	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
February 1946.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the Fort 
Harrison, Montana Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  

The Board remanded this case in August 1999 for further 
development, and it has since been returned for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence of record shows that the 
veteran's retinitis pigmentosa cannot satisfactorily be 
dissociated from his active service. 


CONCLUSION OF LAW

Retinitis pigmentosa was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The majority of the veteran's records were apparently 
destroyed by the 1973 fire in St. Louis.  

Daily Sick Reports have been recovered.  These reports cover 
the period from September 17, 1944 to December 17, 1944.  
These reports indicate that the veteran was treated for an 
unspecified medical problem or problems in September 1944, 
October 1944, and November 1944.  It was noted that this 
problem(s) was incurred in the line of duty.  In contrast, it 
was concluded that the some of the sicknesses incurred by 
some other soldiers listed in these reports had existed prior 
to induction (EPTI).  

The veteran submitted his claim for service connection of 
retinitis pigmentosa in February 1996.  

In May 1996 the RO received medical records from Dr. RJH, the 
son of the veteran, and Dr. KMY  The record from Dr. RJH 
essentially consists of a notation diagnosing the veteran 
with, in pertinent part, severe advanced retinitis 
pigmentosa.  Progress notes from Dr. KMY document treatment 
of retinitis pigmentosa from September 1986 through April 
1990.  

In December 1996 the veteran wrote that he had applied for 
Officer Candidate School (OCS) approximately two months into 
his service.  He wrote that he subsequently was denied 
acceptance into OCS because he had failed the physical 
examination due to vision problems.  Service records 
submitted with this statement document his application for 
OCS and his temporary acceptance pending examination, but do 
not contain documents pertaining to the final disposition of 
his application.  

The veteran recalled stating during the physical examination 
for OCS that his eyes would be red and his eyelids stuck 
together on the mornings following night maneuvers.  He also 
recalled stating that his friends would tease him about 
walking into trees and falling into a foxhole.  

The veteran wrote that he was unaware of having such vision 
problems prior to his entry into the military.  He only 
recalled being nearsighted and having some astigmatism, but 
that these problems were corrected by glasses.  

In November 1998 the RO received an excerpt from The World 
Book Multimedia Encyclopedia noting that retinitis pigmentosa 
destroys the retina over a period of years, and that one of 
the first symptoms of this disease is night blindness.  It 
was also noted that the disease is hereditary.  

In a June 1998 letter, the veteran's brother noted that he 
was ordained a Catholic Priest in June 1944 and that the 
veteran had attended the ordination.  He reported he was 
unaware of any vision problems with respect to the veteran 
during the ordination.  He further noted that the veteran had 
just graduated from an engineering school in July 1944, and 
had subsequently passed a physical examination allowing him 
to be inducted into the military.  

The brother recalled that the veteran had visited him 
following his discharge from service, and that it was evident 
at this time that he had a serious vision problem, especially 
at night.  

In a November 1998 letter, Dr. RJH wrote that he was the son 
of the veteran and was a Board certified ophthalmologist.  He 
noted that the onset of retinitis pigmentosa begins with the 
onset of night blindness.  

Dr. RJH reported that he was told by the veteran that he 
first became aware of his problems with night vision while he 
was in the United States Army.  

Dr. RJH noted that the veteran currently had advanced stage 
retinitis pigmentosa, and that he first diagnosed this 
condition in the 1970s.  He opined that its onset began while 
he was in the Army.  Dr. RJH further opined that the 
veteran's symptoms of night blindness in the Army were 
directly related to his current symptoms of retinitis 
pigmentosa.  

In August 1999 the Board concluded that the veteran's claim 
was well-grounded and remanded for further development.  

Pursuant to this development, more medical records were 
obtained.  There is a private medical record documenting 
symptoms of lids sticking together in March 1969.  No 
diagnosis was documented.  There are also medical records 
from Dr. RJH noting a diagnosis of retinitis pigmentosa as 
early as 1976.  

In June 2000 a VA examination was conducted.  The examiner 
diagnosed the veteran with retinitis pigmentosa.  He 
concluded that his retinitis pigmentosa "may" have pre-
existed his military service, but that he did not become 
symptomatic until he was serving on active duty in the 
military.  

The VA examiner also concluded that the worsening of the 
symptoms in the military was caused by the normal progression 
of the disease rather than as a result of aggravation by 
military service.  

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  



If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  




Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  




In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  


The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2000).  

Service connection may be granted for diseases (but not 
defects) of congenital, developmental, or familial origin 
(e.g. retinitis pigmentosa) if the evidence as a whole 
establishes that the familial condition in question was 
incurred or aggravated during service.  VAOPGCPREC 82-90; see 
also 38 C.F.R. § 3.306.  

A hereditary disease can be incurred or aggravated in 
service.  They can be considered to be incurred in service if 
their symptomatology did not manifest itself until after 
entry on active duty.  The mere genetic or other familial 
disposition to develop the symptoms, even if they are almost 
certain to develop, does not constitute having the disease 
itself.  Therefore, the mere presence of a hereditary disease 
does not always rebut the presumption of soundness.  
VAOPGCPREC 67-90.  

Where a hereditary disease is shown to have preexisted 
service, it may be found to have been aggravated during 
service if it progresses during service at an abnormally high 
rate during service.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.   

After a review of the record it appears that the RO has taken 
reasonable efforts to secure all pertinent records identified 
by the veteran in this claim, including VA and private 
medical records.  

In addition, the Board notes that the veteran's service 
medical records were destroyed by the 1973 fire in St. Louis.  
Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In such cases where service records 
have been lost or destroyed, the Board is under a duty to 
advise the veteran of alternative forms of evidence that can 
be developed to substantiate the claim.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  

In this case, the RO made multiple unsuccessful attempts to 
retrieve the veteran's service medical records (with the 
exception of the retrieval of the Daily Sick Reports), and 
also provided the veteran with an NA Form 13055 in order to 
locate possible alternative sources of service medical 
records.  It also notified the veteran that it had been 
unable to obtain any additional records.  

Pursuant to the Board remand, a VA examination was conducted.  
The Board concludes that this examination adequately 
addressed the questions posed in the Board's August 1999 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the appellant as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  




The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the veteran's retinitis pigmentosa 
cannot be satisfactorily dissociated from his military 
service.  See Gilbert, supra.  

The veteran has a current medical diagnosis of retinitis 
pigmentosa.  The veteran has contended that his symptoms of 
retinitis pigmentosa first manifested itself in the service 
as an impairment of his night vision.  Dr. RJH has 
specifically linked the veteran's current retinitis 
pigmentosa to his military service.  That is, he has drawn a 
link between his in-service problems with night vision and 
his current retinitis pigmentosa.  

In addition, the veteran's brother has reported that he did 
not notice any vision problems with the veteran prior to his 
enlistment, and that he clearly manifested such problems 
after his discharge, especially with night vision.  

While these statements were provided by the veteran, the 
veteran's son (Dr. RJH) and the veteran's brother, the Board 
notes that they are all relatively consistent with each other 
and are not significantly contradicted by other evidence in 
the record indicating that the disease did not originate in 
service, or preexisted service (as concluded by the RO) and 
was not aggravated during service.  

In this regard, the lack of in-service documentation should 
not be held against the veteran's claim in light of the fact 
that such records were destroyed by the St. Louis fire and 
are therefore unavailable.  

In a case when such records are not available, particularly 
the induction examination, every doubt as to the presumption 
of soundness is to be resolved in the veteran's favor.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
(holding that VA cannot penalize the veteran by requiring him 
or her to prove a fact that is peculiarly within the 
knowledge and competence of one of the parties; i.e., the 
government's possession of service medical records such as 
induction and separation examinations).  

Furthermore, the Daily Sick Reports document treatment of a 
medical problem that was concluded to have been incurred in 
the line of duty.  While such evidence is too general too 
corroborate his statements, it certainly does not contradict 
his statements of inservice night vision problems.  

In addition, the Board finds that the veteran is competent to 
report on the incurrence of observable symptoms, such as 
problems with night vision, while in the service.  A lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, the veteran's statements regarding his in-service 
symptoms of problems with night vision are considered to be 
probative.  

The June 2000 VA examiner concluded that the veteran's 
retinitis pigmentosa "may" have preexisted service.  He 
further concluded that the disease was not aggravated by 
service.  

In order to rebut the presumption of soundness, VA has an 
onerous burden of proving, by clear and unmistakable 
evidence, that a particular disability existed prior to 
induction.  See Akins v. Derwinski, 1 Vet. App. 229 (1991).  

The clear and convincing evidence standard exceeds the limits 
of a preponderance standard but falls short of the exacting 
reasonable doubt standard in criminal cases.  

The clear and convincing evidence standard is used in 
circumstances where particularly important individual 
interests are at stake that are substantially more important 
than the mere loss of money or where there are accusations of 
quasi-criminal wrongdoing.  Forshey v. Gober, No. 99-7064 
(Fed. Cir. Sept. 20, 2000) (citing to Addington v. Texas, 441 
U.S. 418, 423-425 (1979)).  

The June 2000 VA examiner's statement that retinitis 
pigmentosa "may" have preexisted service does not 
constitute clear and unmistakable evidence sufficient to 
rebut the presumption of soundness.  

The June 2000 VA examiner's statement is not supported by any 
contemporaneous medical evidence or recorded history in the 
record.  In fact, there is no evidence anywhere else in the 
record indicating that the veteran's retinitis pigmentosa 
first manifested itself prior to service.  

A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record, does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  

Furthermore, it is questionable as to whether the June 2000 
VA examiner's statement that the disease may have preexisted 
service rises to the level of a medical conclusion in light 
of its equivocal nature ("may") and in light of the fact 
that the examiner himself acknowledged in the same sentence 
that the disease "did not become symptomatic until the 
[veteran] was serving on active duty."  

As was stated above, the mere genetic or other familial 
predisposition to develop the symptoms of a hereditary 
disease, even if they are almost certain to develop, does not 
constitute having the disease for VA purposes.  See VAOPCPREC 
67-90.  

The Board is of the opinion that the absence of a documented 
diagnosis until 1976 does not sufficiently establish that the 
disease first manifested itself at this time rather than 
during service.  

Its probative value is outweighed by the veteran's own 
statements of when he first noticed his night vision problems 
(see Espiritu, supra.), and Dr. RJH's opinion linking these 
inservice symptoms to his current retinitis pigmentosa 
disability.  

As was stated above, there are no other competent medical 
opinions which sufficiently contradict Dr. RJH's conclusions.  
The June 2000 VA examiner did not definitely conclude that 
the disease preexisted service (nor did he offer support for 
his finding that it "may" have preexisted service) and 
appeared to concur that the first symptoms of the current 
retinitis pigmentosa disability first appeared while the 
veteran was in the service.  

In sum, the Board finds that the evidence of record is in 
equipoise, and the veteran's retinitis pigmentosa therefore 
cannot be satisfactorily disassociated from his period of 
active service.  Thus, the Board concludes that retinitis 
pigmentosa was incurred in service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  


ORDER

Service connection for retinitis pigmentosa is granted.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

